Citation Nr: 1743186	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a heart disability.

2.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Army from August 1962 to July 1972.

This appeal arises before the Board of Veterans' Appeals (Board) from an August 2015 rating decision in which the Department of Veteran Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO) declined to reopen a claim for entitlement to service connection for a heart disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a heart disability was denied in a November 2010 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  The Veteran's request to reopen a claim for entitlement to service connection for a heart disability was declined in a March 2014 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the final March 2014 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a heart disability.

4.  The evidence of record does not establish that the Veteran has a diagnosis of ischemic heart disease, and the record does not reflect any complaints, findings, or treatment for a heart condition during the Veteran's period of service, or within 1 year of discharge from service.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied service connection for a heart disability is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The March 2014 rating decision that declining to reopen service connection for a heart disability is final.  38 U.S.C.A. §§ 7105(c), 5103(a), (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  Evidence received since the final March 2014 rating decision is new and material; the criteria to reopen the claim for service connection for a heart disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  NEW AND MATERIAL EVIDENCE

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A  (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In January 2010, the Veteran submitted a claim for service connection for ischemic heart disease.  In a November 2010 rating decision, the Veteran's claim was denied on the basis that the Veteran had a current diagnosis of paroxysmal atrial fibrillation, which was not shown to be incurred during nor caused by service.  In addition, paroxysmal atrial fibrillation was not a disease considered to be presumptively service-connected based on herbicide exposure, and the Veteran had not been diagnosed with any ischemic heart disease.

Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal to the Board, nor did he submit new and material evidence within a year of the rating decision.  Therefore, the November 2010 rating decision became final.  See 38 C.F.R § 3.156(b) (2016).  

In February 2013, the Veteran filed a request to reopen the claim for service connection for ischemic heart disease.  In March 2014, the RO declined to reopen the Veteran's claim, stating that VA treatment records showed a history of paroxysmal atrial fibrillation.  However, they did not show a diagnosis of ischemic heart disease.  In addition, these records failed to provide a nexus between the Veteran's current heart condition and his military service.  The rating decision went on to state that the evidence from the VA medical center submitted in connection with the current claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim. 

The Board notes that, in March 2014, a week prior to the March 2014 rating decision, private medical records were received by VA.  These records were not considered in this decision.

In November 2014, the Veteran filed a request to reopen the claim for service connection for ischemic heart disease.  In August 2015, the RO declined to reopen the Veteran's claim, stating that the evidence from VA and private medical records submitted in connection with the claim did not show a link between the Veteran's medical condition and service.  The Board notes that previously submitted private medical records were considered in this rating decision.

In a December 2016 Supplemental Statement of the Case (SSOC), the RO reopened the claim for service connection for a heart disability, but denied on the merits.  The RO noted that the bases for reopening the claim were private records that went to the issue of a diagnosis of ischemic disease.  Specifically, a February 2015 private medical record indicates that a nuclear stress test performed identified small to moderate size reversible perfusion defect involving the inferolateral and anterolateral wall of the left ventricle which was suspicious for ischemia.  The Supplemental Statement of the Case stated that the medical record showed that no defects were noted suggesting any prior myocardial infarction.  The SSOC also noted that none of these records identified a diagnosis of ischemic heart disease.

The Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Regarding the March 2014 rating decision, the Board has considered the application of 38 C.F.R. § 3.156(b).  Upon review, the private medical records received within the appeals period of this decision were not new and material for the purpose of reopening the claim.  The private medical records received in March 2014 establish that the Veteran received ongoing treatment for atrial fibrillation, but did not establish a diagnosis of an ischemic heart disease.  Moreover, the medical records received during this time did not establish that the Veteran incurred a heart condition during service.  Thus, although the Veteran submitted these records in connection with the March 2014 decision, the March 2014 rating decision declining to reopen a claim of service connection for a heart disability remains final because while new, the evidence was not material.

The evidence received subsequent to the August 2015 rating decision includes, in relevant part, the Veteran's February 2015 medical record regarding the issue of diagnosis of his claimed disability.  This information, if proven true, relates to an unestablished fact necessary to substantiate the claim.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a heart disability is reopened.  Moreover, because the request was submitted within the appeals period of the August 2015 decision, the Board considers the evidence to be filed in connection with the claim pending at the beginning of the August 2015 appeal period.  See 38 C.F.R. § 3.156(b) (2016).

II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Additionally, the law provides that if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2016).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (2016).  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Veteran contends that his heart condition is due to his period of service.  Specifically, the Veteran asserts that he has ischemic heart disease due to his exposure to herbicides.  At the outset, the Board finds that the Veteran did serve in Vietnam during the qualifying time and is presumed to have been exposed to herbicides.

Turning to the record of evidence, in September 2010, the Veteran was afforded a VA examination.  The examiner stated that the Veteran had paroxysmal atrial fibrillation.  The examiner also noted that the Veteran had undergone a recent cardiac evaluation for this, which included a cardiac echocardiogram and stress thallium.  The examiner reported that the results of both tests were normal.  The examiner, therefore, concluded that there was no objective evidence of ischemic heart disease.  

In a February 2015 private medical record, an examiner reported that an echocardiogram performed identified small to moderate size reversible perfusion defect involving the inferolateral and anterolateral wall of the left ventricle which was suspicious for ischemia.  In his assessment, the examiner determined that it would be unlikely that the Veteran had progression of insignificant coronary artery disease since September 2014 without a change in symptoms.  The medical record did not indicate a diagnosis of ischemic heart disease.

In November 2016, the Veteran was afforded a VA examination.  The examiner determined that there was no evidence to support ischemic heart disease.  Reconciling the evidence from the February 2015 medical record, the examiner explained that the last nuclear stress test showed possible ischemia vs diaphragmatic attenuation.  The examiner noted that no catherization was done after that.

The Board finds that, although the Veteran has been exposed to herbicides, he does not have a disease classified as presumptive service connection for herbicide exposure.  "Ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  See 38 C.F.R. 3.309(e) (2016).  The record of evidence does not establish that the Veteran has a diagnosis of ischemic heart disease as defined by the regulations.  The November 2016 VA examination reconciles the potentially positive evidence in the February 2015 with the Veteran's complete medical record, which indicates that the Veteran has not had ischemic heart disease.  There is no other evidence to the contrary that gives a medical diagnosis of ischemic heart disease.  Moreover, the Veteran's diagnosed heart disability is not listed for service connection under this presumption.  Therefore, service connection on a presumptive basis due to herbicide exposure is not warranted.

The Board recognizes the Veteran's contention that he has ischemic heart disease as a result of his period of service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the diagnosis and etiology of the Veteran's heart disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the exact diagnosis of the Veteran's currently heart disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has ischemic heart disease due to his period of service.

Regarding direct service connection, turning to the first element, private cardiology treatment records dating from October 2014 to August 2016 indicates that the Veteran has received ongoing treatment for atrial fibrillation.  Moreover, in a November 2016 VA examination, the examiner determined that the Veteran had supraventricular arrhythmia and hypertensive heart disease.  Thus, the Veteran's diagnosis of a heart disability meets the first element of direct service connection.

Turning to the second element of direct service connection, a review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a heart condition.  Moreover, the record does not establish that the Veteran incurred his heart disability within a year of separating from service.  Indeed, the record does not indicate that the Veteran sought treatment for his heart until after 2002, almost thirty years after service.  Therefore, though the Veteran has met the first element of service connection of having a current heart condition, the evidence of record does not establish the second element of an in-service incurrence.  Thus, the criteria for service connection for a heart disability on a direct basis have not been met, and further analysis under this theory of service connection is not warranted.  Similarly, as the record does not establish that the Veteran incurred his heart disability within a year of separation from service, service connection on a presumptive basis due to being a chronic disease under 38 C.F.R. 3.309(a) is also not warranted.  

For these reasons, service connection for a heart disability has not been granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for a heart disability is reopened.

Entitlement to service connection for a heart disability is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


